Citation Nr: 1028962	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether there was a timely request for waiver of recovery of 
overpayment of compensation benefits in the original calculated 
amount of $27,729.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to February 
1974.      

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2002 statement, the Veteran requested a personal 
hearing at the RO.  However, he subsequently failed to appear to 
that hearing in June 2003.  In the May 2007 Substantive Appeal 
(VA Form 9) and in earlier statements, he explained his absence 
in that his incarceration prevented him from attended a hearing 
or setting up a telephonic hearing.  Therefore, his hearing 
request is considered withdrawn.  

The Veteran also submitted a notice of disagreement (NOD) with 
the RO's denial of the timeliness of his claim regarding the 
validity and proper creation of the debt.  But there is no 
indication in the claims folder that he perfected this claim by 
filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent 
statement) after the RO sent him a September 2007 Statement of 
the Case (SOC).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2009).  So that claim is not before the Board.  


FINDINGS OF FACT

1.  The Veteran was convicted of a felony on August [redacted], 2001.

2.  The Veteran failed to advise VA of his incarceration after 
conviction of a felony.  VA did not secure notice of his 
incarceration until June 2002.  

3.  In December 2002, VA advised the Veteran that his 
compensation benefits would be withheld beginning the 61st day of 
his incarceration, October [redacted], 2001.  

4.  On December 14, 2002, VA's Debt Management Center (DMC) sent 
a letter notifying the Veteran of overpayment of compensation 
benefits in the amount of $27,729.00.  The Veteran had 180 days 
from the date of this notice to request a waiver.  

5.  VA did not receive a request for waiver of the assessed 
overpayment until March 8, 2004, which is not within 180 days of 
the December 14, 2002 DMC letter, nor even within 180 days of the 
March 4, 2003 DMC notification date that has been alleged by the 
Veteran. 


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of overpayment of 
compensation benefits in the original calculated amount of 
$27,729.00 was not timely.  38 U.S.C.A. § 5302(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 1.963(b)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009), imposes obligations on VA in terms of its duties to notify 
and assist claimants.  But the VCAA is not applicable to claims 
for waiver of recovery of overpayment.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  See also Lueras v. Principi, 18 Vet. 
App. 435 (2004) (the VCAA does not apply to a waiver).  Thus, any 
discussion as to VCAA compliance is not required.  

Governing Law and Regulations for Waiver of Overpayment

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302 (West 2002 & Supp. 2009); 
38 C.F.R. § 1.962 (2009).  An overpayment may arise from 
virtually any benefits program administered pursuant to VA law, 
including pension, compensation, dependency and indemnity 
compensation (DIC), educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. 
§ 1.956(a).  Recovery of overpayments shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on part 
of the person having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.

"Compensation" means a monthly payment made by VA to a Veteran 
because of service-connected disability, or to a surviving 
spouse, child, or parent of a Veteran because of the service-
connected death of the Veteran.  38 U.S.C.A. § 101(13) (West 
2002); 38 C.F.R. § 3.4 (2009).  

A request for waiver of indebtedness must be made within 180 days 
following the date of notice of the indebtedness issue by VA to 
the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  
That is, under the applicable statute, 38 U.S.C.A. § 5302(a), the 
application for waiver should be made within 180 days from the 
date of notification of indebtedness by the Secretary to the 
payee, or within such longer period as the Secretary determines 
is reasonable in a case in which the payee demonstrates to the 
satisfaction of the Secretary that such notification was not 
actually received by such payee within a reasonable period after 
such date.  

Under the applicable regulation, 38 C.F.R. § 1.963(b)(2), a 
request for waiver of a debt, other than for loan guaranty, shall 
only be considered if made within 180 days following the date of 
a notice of the indebtedness to the debtor.  The 180-day period 
may be extended if the individual requesting waiver demonstrated 
to the Chairperson of the Committee that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing, including 
forwarding.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  

A Veteran who is incarcerated in a federal, state, or local penal 
institution in excess of 60 days for conviction of a felony 
committed after October 7, 1980, and who has a combined rating of 
20 percent or more shall receive the rate of compensation of 10 
percent payable beginning on the 61st day of incarceration.  All 
or part of the compensation not paid to the Veteran may be 
apportioned to the Veteran's spouse, child, or children on the 
basis of individual need.  38 U.S.C.A. § 1114 (a), 5313 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.665 (2009).  In short, these 
provisions create a limitation on payment of compensation to 
persons incarcerated for conviction of a felony.  

With regard to the presumption of regularity, as stated by the U. 
S. Court of Appeals for Veterans Claims (Court) in Saylock v. 
Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a presumption 
that Government officials 'have properly fulfilled their official 
duties.'"  The Court has applied the presumption of regularity 
to various processes and procedures throughout the VA 
administrative process.  Jones v. West, 12 Vet. App. 98, 100-02 
(1998).  The presumption of regularity is not absolute; however, 
it may be overcome only by the submission of "clear evidence to 
the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  A claimant's mere statement of nonreceipt of the 
applicable notice is insufficient for rebutting the presumption 
of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 
(Fed. Cir. 2001). 

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court 
noted that VA is required only to mail notice to the latest 
address of record in order for the presumption of regularity to 
attach.  In addition, according to VA regulation, notification 
for VA purposes is written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).  However, when the 
claimant submits "clear evidence to the contrary" to the effect 
that VA's "regular" mailing practices were not followed or were 
not regular, the Secretary is no longer entitled to the benefit 
of the presumption of regularity.  Warfield v. Gober, 10 Vet. 
App. 483, 486 (1997).  The burden then shifts to the Secretary to 
show that the document in question was mailed to the claimant.  
Id.  But in the normal course of events, it is generally the 
Veteran's burden to keep VA apprised of his whereabouts.  If he 
does not do so, VA is not obligated to "turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Background Facts and Contentions

In August 1995, the RO awarded the Veteran increased disability 
compensation.  As part of the award letter, the RO enclosed a VA 
Form 21-8764, Disability Compensation Award Attachment-Important 
Information.  This explained to the Veteran factors affecting his 
benefits, including his responsibility to "promptly" notify VA if 
he was incarcerated, as benefits would be reduced upon 
incarceration in a penal institution in excess of 60 days for 
conviction of a felony.

In June 2002, VA was notified that the Veteran was incarcerated 
for conviction of a felony.  He was convicted of a felony on 
August [redacted], 2001.  

In a July 2002 proposal letter and a December 2002 final letter, 
the VA advised the Veteran that his compensation benefits would 
be withheld beginning the 61st day of his incarceration, October 
[redacted], 2001.  

On December 14, 2002, the VA's DMC sent a notice of overpayment 
of compensation benefits letter in the amount of $27,729.00 to 
the Veteran.  He was advised he could request a waiver of 
overpayment within 180 days of this notice.  

The Veteran contends that he did not receive the December 14, 
2002 DMC letter until March 4, 2003, due to the failure of his 
prison mail room to forward the mail when he was temporarily 
transferred.  Regardless, he indicates that he filed two 
statements dated in March 2003, within 180 days of the December 
2002 DMC notice, that constitute a timely waiver of overpayment.  
He says he provided these statements for his representative (Mr. 
J.A. of DAV) to file with the VA.  He insists he acted in good 
faith, and did his best to file his waiver in a timely manner.  
See November 2006 NOD; November 2006, April 2007 personal 
statements; May 2007 Substantive Appeal.  Even if his waiver was 
not timely filed within 180 days of the DMC letter, he still 
believes that due to circumstances beyond his control he was 
unable to respond in a timely manner - that is, due to post-
office error, his representative's failure to contact him, and 
his incarceration itself.  See May 2007 Substantive Appeal and 
accompanying statement.  He requests waiver of the overpayment 
because as a prisoner he is in "dire" need of money.  See e.g., 
May 2005 personal statement.  

Analysis - Waiver of Overpayment

On December 14, 2002, the VA's DMC sent a notice of overpayment 
of compensation benefits in the amount of $27,729.00 to the 
Veteran.  In that letter, the Veteran was notified by DMC of the 
overpayment indebtedness, the right to request a waiver, and the 
180 day time limit for requesting a waiver.  That letter was sent 
to the Veteran's address of record at his correctional facility 
in Zephyrhills, Florida at that time, and there is no indication 
that the letter was returned as undeliverable.  This was the last 
address of record provided by the Veteran at that time.  He had 
not informed the VA that he had moved.  In the normal course of 
events, it is generally the Veteran's burden to keep VA apprised 
of his whereabouts.  If he does not do so, VA is not obligated to 
"turn up heaven and earth to find him."  Hyson, 5 Vet. App. at 
265.  In this regard, the Veteran has asserted that he was "sent 
out to court" to Philadelphia from October 2002 to March 2003, 
such that he did not receive the DMC letter until March 4, 2003.  
See Veteran's statement received by RO in November 2006, but 
dated by Veteran as March 2003.  He says the prison authorities 
failed to forward him the DMC letter while he was in 
Philadelphia.  As such, the Veteran has asserted that there was a 
delay in his receipt of the notification of indebtedness until 
March 2003 due to circumstances beyond his control or error by 
the postal authority.  Therefore, under 38 C.F.R. § 1.963(b)(2), 
he believes the 180-day period should be extended from the actual 
date he says he received notice of the debt - March 4, 2003.   

The Board does not find that the Veteran has rebutted the 
presumption of regularity by clear evidence to the contrary.  A 
claimant's mere statement of nonreceipt of the applicable notice 
is insufficient for rebutting the presumption of regularity.  See 
Butler, 244 F.3d. at 1340.  The Veteran has not submitted 
sufficient confirmation from his correctional facility in 
Zephyrhills, Florida that he was not present to receive mail from 
December 2002 to March 2003.  He did submit in November 2006 a 
copy of the envelope of the DMC letter, which indicates that it 
was postmarked on December 16, 2002.  The phrase "OUT TO COURT" 
is also written on it.  But there is no confirmation how long he 
was not present in the correctional facility, and it is unclear 
who may have written that phrase on the envelope.  There is also 
no error on the part of the VA or the U.S. postal authorities.  
If there was any error it was due to the prison facility for not 
forwarding the mail.  In addition, the Veteran's incarcerated 
status, by itself, does not demonstrate a delay in receiving 
notification beyond his control.  Without sufficient confirmation 
from his correctional facility that there was a delay in the 
receipt of the notice of indebtedness, the Board find no basis on 
which to extend the 180 day period requirement, or have that 
period start any later than December 16, 2002.  

In any event, for sake of argument, suppose the Board were to 
assume that the Veteran received the DMC letter on March 4, 2003, 
beyond the time customarily required for mailing and forwarding, 
permitting an extension of the 180 day period.  Regardless, 
review of the claims file shows no documents received by the RO 
which could be construed as a request for waiver within 180 days 
of the Veteran's alleged March 4, 2003 notification date.  At 
present, the RO has determined that a statement from the Veteran 
submitted on March 8, 2004 constituted a valid waiver request.  
But this waiver would still be untimely since it was received 180 
days beyond the Veteran's alleged March 4, 2003 notification 
date.  In addition, the Board sees that the Veteran submitted an 
earlier document to DAV date stamped as received by DAV on July 
14, 2003, who forwarded it to the RO on July 23, 2003.  Thus, if 
this document were considered to be a valid waiver, it would be 
timely.  In this vein, the Board has considered that VA's 
requirement to sympathetically read pro se submissions applies to 
waivers.  Edwards v. Peake, 22 Vet. App. 57, 60-61 (2008).  
However, a review of this July 2003 statement reveals that the 
Veteran merely indicated he could not attend a personal hearing 
due to his incarceration, and added that he was still seeking 
evidence that could assist him.  He asked for an extension of the 
time frame to secure this evidence.  There was no mention of a 
waiver of the overpayment or disagreement with a prior DMC 
decision; rather, there was merely a request for a time 
extension.  Therefore, even a sympathetic reading of this July 
2003 Veteran statement does not equate it to being a timely filed 
waiver of overpayment.  

Finally, the Board has considered the Veteran's submission of two 
separate statements he dated on March 9, 2003 and March 18, 2003, 
but were received by the RO in November 2006.  In these 
statements, he clearly requests a waiver.  But what controls for 
purposes of determining whether he filed his waiver within 180 
days is the date of receipt by VA.  See 38 C.F.R. § 3.1(r) (date 
of receipt means the date on which a claim, information, or 
evidence was received in the VA ...).  In this respect, there is no 
date stamp on either letter showing that the VA received these 
statements in March 2003.  Rather, the date stamps demonstrate 
receipt by VA in November 2006.  The date stamp is controlling 
here.  The Veteran explains that he asked his representative at 
that time (Mr. J.A.) to file these documents on his behalf in 
March 2003, but that his representative failed to do so.  He 
indicates he was told that his representative Mr. J.A. passed 
away.  See May 2007 Substantive Appeal.  He contends these March 
2003 statements would have been filed in a timely matter if it 
were not for the difficulties of his incarceration and his 
representative's failure to file the documents.  The Board is not 
persuaded by the Veteran's assertions.  A June 2006 letter from 
DAV to the Veteran does not confirm the Veteran's allegation.  In 
addition, neither of the March 2003 statements submitted by the 
Veteran are even date stamped as received by DAV, his 
representative, yet several other documents in the claims folder 
that were submitted by the Veteran through DAV were date stamped 
by DAV.  The Board finds it rather puzzling that the VA was able 
to receive several other statements throughout the appeal 
submitted by the Veteran to DAV, and then forwarded to the VA 
without any problem.  Yet the two most pertinent documents in 
this case, dated by the Veteran in March 2003, were not date 
stamped by DAV, and were not received by the VA until November 
2006.  Common sense would dictate that this is rather suspicious.  
But most importantly, neither of the two statements purportedly 
dated in March 2003 were actually received by the VA until 
November 2006, well beyond the 180 day filing period for waivers.  
See 38 C.F.R. § 1.963(b)(2).  

Here, the Board has determined that the Veteran's request for 
waiver of overpayment is not timely, and as a matter of law, must 
be denied.  The Court has held that in cases such as this, where 
the law is dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

As the Veteran's request for a waiver of recovery of overpayment 
of compensation benefits in the original calculated amount of 
$27,729.00 was not timely, the appeal is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


